Affirmed and Memorandum Opinion filed June 6, 2019.




                                       In The

                     Fourteenth Court of Appeals
                               NO. 14-18-00251-CR
                               NO. 14-18-00252-CR

                    JOSEPH LAJUAN WRIGHT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1580469 & 1580509

                          MEMORANDUM OPINION

      Challenging his convictions for aggravated kidnapping (Trial Court Cause
No. 1580469; Appeal No. 14-18-00251-CR) and unlawful possession of a firearm
by a felon (Trial Court Cause No. 1580509; Appeal No. 14-18-00252-CR),
appellant Joseph Lajuan Wright, in a single issue, asserts that the trial court abused
its discretion in denying his motion to suppress evidence seized during a
warrantless search of his home. We affirm.
                                I.      Background

      Cedric Taylor (the “complainant”) borrowed money from appellant and
owed him $260. On December 29, 2015, the complainant was kidnapped and
taken to appellant’s residence.      The complainant was handcuffed to the patio
burglar bars and left outside. During this time, appellant displayed a gun and
demanded from the complainant the money he owed appellant. The next night, the
complainant was brought inside the house and handcuffed to a long chain that was
attached to an air conditioning unit. The chain was long enough to allow him to
use the restroom while still being handcuffed and attached to the AC unit. On the
morning of January 1, 2016, the complainant noticed a cell phone in the bathroom
and called 911. Officers with the Houston Police Department arrived shortly
thereafter.

      Officer Fernando Cardoza testified that when he approached the house he
saw the complainant, in handcuffs, through one of the windows. Officer Cardoza
and other officers proceeded to the front door and knocked numerous times, but no
one answered. Eventually, appellant opened the door to the residence and claimed
to be the only one inside. He changed his statement, however, to include his
girlfriend and another male, when both walked into the back area of the living
room. Based on appellant’s inconsistent statements, Cardoza stopped everyone at
the door and detained them by placing them in handcuffs in three separate patrol
cars. The officers then performed a protective sweep of the house to confirm no
one else was inside. While performing the sweep, Cardoza testified he saw the
chain attached to the AC unit but not the handcuffs.

        After the police spoke with appellant, appellant’s girlfriend, and the
complainant, Cardoza determined the complainant’s statement of events to be more
credible. Cardoza asked appellant if he knew where the handcuffs were, and

                                          2
appellant did not respond.     Cardoza then asked appellant if he would sign a
voluntary consent-to-search and appellant agreed. A search of appellant’s house
led to the recovery of the handcuffs, a gun, and a controlled substance.

      The State charged appellant with three felony offenses arising from a single
transaction: possession of a controlled substance, 4 to 200 grams, with the intent
to deliver; aggravated kidnapping; and unlawful possession of a firearm by a felon.
The cases were consolidated.       Appellant filed a pretrial motion to suppress
statements and evidence.

      On March 21, 2018, the trial court held a hearing on appellant’s motion to
suppress. The trial court heard testimony from four witnesses. Officer Cardoza
testified that he was the officer who requested that appellant sign a consent-to-
search form for the home, to which appellant complied and printed and signed his
name to the form. Officer Cardoza stated that, when he spoke with appellant about
the consent to search, the appellant was not handcuffed, no weapons were drawn,
the appellant was not under arrest, and that he was not speaking to appellant in a
threatening manner. Officer Cardoza explained that he first showed the appellant a
blank consent-to-search form and had the appellant stand there while he, Officer
Cardoza, filled out the case number, the date, and the time; Officer Cardoza then
had appellant spell his name and verify the address on the form. Officer Cardoza
stated that he read the consent form aloud to appellant, and then handed the form to
appellant to read, himself.     Officer Cardoza stated that at no point in his
conversation with appellant did appellant mention that he was on medication or
that he suffered from posttraumatic stress disorder (PTSD).         Officer Cardoza
denied ever telling appellant that he could get his medication only if he signed the
consent to search form. Officer Cardoza testified that he did not feel that appellant
was impaired or emotional when he was requesting that appellant sign the consent-

                                          3
to-search form, but rather that appellant seemed to understand what was being read
and provided to him.

      Officer Cardoza stated that other officers were on the scene and could have
spoken with appellant, but that he did not believe that anyone else spoke with
appellant regarding the consent to search. Officer Cardoza also remembered that
appellant’s relatives arrived at the scene later in the investigation, when the police
were already searching and recovering items from inside the home.

      The defense called appellant’s sister, Julia Walton, to testify. Walton stated
that she went to appellant’s home that day because appellant had called earlier, and
she was going there to pick up food. She stated that she pulled up to the scene and
no one was outside of the home. She claimed that she was there when the police
officers brought appellant out of the home and placed him in the patrol car.
Walton stated that, while the officers were escorting appellant out of the home and
prior to placing appellant in the patrol car, she heard appellant ask to get his
medication. Walton testified that appellant requires medication due to PTSD,
which he suffers from after being shot in 2013 or 2014; Walton also stated that
when appellant is not on his medication, he gets paranoid, does not understand
things, and is not calm. Walton stated that she heard the officer say to appellant
that he could get his medication after he signed the consent form. Walton denied
ever seeing appellant sign a consent-to-search form.

      Next, the defense called appellant’s and Walton’s friend, Miavia Johnson.
Johnson testified that she and Walton arrived at appellant’s house at 7:20 A.M.
Johnson stated that she did not know why she and Walton were going to the home,
just that Walton had received a call from appellant. She claimed that when they
arrived on the scene, she saw appellant being escorted out of the house along with
a female. She denied seeing another male being escorted out and detained by the

                                          4
police. Johnson claimed that she heard appellant ask for his medication while a
police officer led him out of the home, and that the officer responded that appellant
could get his medication once he signed the papers. She stated that, throughout her
time on the scene, various officers went to the car where the appellant was
detained, and that the appellant kept asking for his medication. Johnson said that
each officer told him to sign the paper. Although Johnson stated she never saw
appellant sign a consent-to-search form, the officers on the scene continued to
request his consent for the full two to three hours that she was there.

        Appellant testified at the suppression hearing. According to appellant, the
police arrived at his house at 8:00 A.M., and that he was detained and handcuffed
at that time. He claimed that a different officer than Officer Cardoza handcuffed
him and placed him in the patrol car. Appellant stated that, on the way to being
placed in the patrol car, he had a conversation with that officer about how he
needed his medication. Appellant testified that he has been on his medication—
which he takes for his PTSD—since 2013, and that he takes the medication one
time a day at 11:00 A.M. when he wakes up. He stated that he had not yet taken
his medication when the police detained him and that when he is not on his
medication, he becomes unfocused, gets schizophrenic, and does not understand as
much.

        Appellant further testified that, while talking with the officer, he was having
an episode. He stated that he told the officer that he needed his medication, and
that the officer replied that if he signed the paper that he would get his medication.
Appellant claims that he cannot remember the consent-to-search form and that it
was never explained to him, but that he signed one document. When appellant was
shown the consent-to-search form, he admitted that he signed it but stated that he
signed it without reading it or having it read to him. He also stated that after he

                                           5
signed it, officers kept coming up to him requesting that he sign the consent-to-
search papers.

       At the end of the suppression hearing, the trial court denied appellant’s
motion to suppress, finding that “a valid consent to search has been proven by clear
and convincing evidence, that the search was legal; and, therefore, any
subsequently discovered evidence was lawfully obtained.”

       On March 23, 2018, appellant was acquitted of the offense of possession of a
controlled substance with intent to deliver but found guilty of the offenses of
aggravated kidnapping and unlawful possession of a firearm by a felon. On March
25, 2018, the trial court sentenced appellant to confinement for thirty-five years for
both offenses and ordered the sentences to run consecutively to a previous
conviction and sentence for which appellant was on parole. On March 28, 2018,
the trial court reassessed appellant’s punishment for possession of a firearm by a
felon to twenty years’ confinement.1 Appellant did not file a motion for new trial in
either case. This appeal timely followed.

                        II.    Standard of Review and Analysis

       Appellant contends in a single issue the trial court abused its discretion in
denying his motion to suppress evidence seized during a warrantless search of his
home. Appellant argues the State’s evidence at the suppression hearing did not
support the finding by the trial court that appellant’s consent to search was a
voluntary consent.




       1
          The trial court reassessed punishment because a thirty-five year sentence is outside of
the statutory punishment range for the offense of unlawful possession of a firearm by a felon.

                                               6
A.    Standard of review

      When reviewing a trial court’s ruling on a motion to suppress, we apply an
abuse of discretion standard: we overturn the trial court’s ruling only if it is outside
the zone of reasonable disagreement. State v. Cortez, 543 S.W.3d 198, 203 (Tex.
Crim. App. 2018); Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App.
2011). We use a bifurcated standard of review. Cortez, 543 S.W.3d at 203;
Ramirez-Tamayo v. State, 537 S.W.3d 29, 35 (Tex. Crim. App. 2017). When the
record supports the trial court’s determination of historical facts, as well as mixed
questions of law and fact that rely on credibility, we grant the trial court’s
determinations almost total deference. State v. Kerwick, 393 S.W.3d 270, 273
(Tex. Crim. App. 2013). We review de novo the trial court’s application of the law
to the facts. Ramirez-Tamayo, 537 S.W.3d at 35. When, as in this case, the trial
judge does not make formal findings of fact, we uphold the trial court’s ruling on
any theory of law applicable to the case and presume the court made implicit
findings in support of its ruling, if the record supports those findings. Tutson v.
State, 530 S.W.3d 322, 326 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      “Under the Fourth and Fourteenth Amendments, a search conducted without
a warrant based on probable cause is ‘per se unreasonable . . . subject only to a few
specifically established and well-delineated exceptions.’ ” Meekins v. State, 340
S.W.3d 454, 458 (Tex. Crim. App. 2011) (quoting Schneckloth v. Bustamonte, 412
U.S. 218, 219 (1973)). Consent to search is one such specifically established and
well-delineated exception. Id.; see Schneckloth, 412 U.S. at 219. Consent must be
voluntary. Hubert v. State, 312 S.W.3d 554, 560 (Tex. Crim. App. 2010) (citing
Schneckloth, 412 U.S. at 219). Voluntariness is a question of fact, and whether a
law enforcement officer acts reasonably in relying on consent is determined from
the totality of the circumstances. Meekins, 340 S.W.3d at 458–59. Federal law

                                           7
requires that the State prove voluntary consent by a preponderance of the evidence;
Texas law requires that the State prove voluntary consent by clear and convincing
evidence. Id. at 459–60.

B.      Analysis
        Appellant contends that he did not sign the written consent-to-search form
voluntarily because he was coerced into signing by the officers when they refused
to provide him with his medication until he signed.

        It is undisputed that appellant printed and signed his name to a voluntary
consent-to-search form. Officer Cardoza testified that, at the time appellant signed
the consent form, appellant was not under arrest, but was merely being detained.
Although appellant was not provided his statutory warnings before the consent
form was shown and read to him, appellant was not handcuffed, and the officers
did not have their weapons drawn. Officer Cardoza acknowledged that when he
and the other officers on scene initially encountered the appellant they had their
weapons drawn, but lowered. However, he stated that when he discussed the
consent-to-search form with appellant once appellant was detained; appellant was
not handcuffed and the officers had holstered their weapons. Officer Cardoza
testified that he did not use force against appellant, and that appellant had the right
to refuse to sign the form.

        During the interaction with appellant in regard to the consent form, Officer
Cardoza described appellant’s demeanor as not impaired or emotional, and stated
that he felt that appellant understood what he read to appellant from the consent
form.

        During the suppression hearing, the trial court heard conflicting evidence
that would indicate that appellant did not voluntarily sign the consent-to-search
form. Appellant, his sister (Walton), and longtime friend (Johnson) testified that

                                          8
while appellant was detained and being escorted to the patrol car by the police,
appellant asked for his medication from the officer. They all testified that when
appellant requested his medication, the officer responded that he would not receive
his medication until he signed the paperwork— presumably referring to the
consent-to-search form. Appellant’s and appellant’s witnesses’ testimony in this
regard was flatly contradicted by the testimony of Officer Cardoza, who stated that
the appellant never requested his medication or informed him of appellant’s later-
alleged issues with PTSD. Additionally, Officer Cardoza denied that he ever told
appellant that he could not get his medication until he signed the consent-to-search
form.

        At a suppression hearing, the trial court determines the facts and may accept
or reject any or all of the evidence presented. Brooks v. State, 76 S.W.3d 426, 430
(Tex. App.—Houston [14th Dist.] 2002, no pet.). Appellant’s and appellant’s
witnesses’ testimony clearly conflicts with the testimony of Officer Cardoza.
When viewing the “totality of the circumstances,” the trial court was free to
believe Officer Cardoza’s testimony and disbelieve appellant’s and appellant’s
witnesses’ testimony. See Martinez v. State, 17 S.W.3d 677, 683 (Tex. Crim. App.
2000) (affirming the trial court’s denial of the defendant’s motion to suppress on
the basis of lack of consent, finding that, although “[the defendant’s] mother and
sister testified that the officers were never given permission to search [the
defendant’s] room[,] . . . the trial court was free to disregard this testimony and
believe the police officers.”); Johnson v. State, 803 S.W.2d 272, 287 (Tex. Crim.
App. 1990) (“The trial court is the sole fact finder at a hearing on a motion to
suppress evidence and may choose to believe or disbelieve any or all of the
witnesses’ testimony.”).       Officer Cardoza’s testimony clearly shows that
appellant’s consent was voluntary.      Although the court did not make written


                                          9
findings of fact, the trial court implicitly found the officer’s testimony on this
question to be credible. See Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim.
App. 2002) (en banc). Based on the trial court’s finding that “a valid consent to
search has been proven by clear and convincing evidence” and the court’s denial of
the motion to suppress, we conclude that the court rejected appellant’s and
appellant’s witnesses’ testimony that appellant’s consent to search was
involuntary. See Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007).

      Deferring, as we must, to the trial court’s determinations of credibility and
historical facts when the trial court denied appellant’s motion to suppress, we
cannot conclude that the trial court abused its discretion in determining that
appellant’s consent was voluntary or that the State met its burden of establishing
the voluntariness of appellant’s consent by clear and convincing evidence.
Accordingly, we overrule appellant’s issue.

                                III.   Conclusion

      The judgment of the trial court is affirmed.




                                       /s/    Margaret “Meg” Poissant
                                              Justice




Panel consists of Justices Christopher, Hassan, and Poissant.

Do Not Publish —Tex. R. App. P. 47.2(b).




                                         10